Citation Nr: 1138448	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-22 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1943 to April 1946. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision, which denied a claim for entitlement to TDIU.

By a November 2010 determination, the Board denied the matter on appeal.  The Veteran appealed the Board's decision with regard to this matter to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Joint Motion for Remand, the Court vacated the portion of the November 2010 Board decision that addressed the issue on appeal and remanded the matter for further development and readjudication.  This issue is now before the Board for further appellate consideration.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of consideration of such evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

The Board notes that Veteran was sent a notification letter on September 1, 2011, informing him that he had 90 days to submit any additional argument or evidence.  While this time period has not expired, the Veteran's representative indicated in a June 2011 statement that the Veteran was waiving his right to this notification letter and asked that the Board proceed with a decision at this time without waiting the remainder of the time permitted.  The Veteran's representative submitted another statement in September 2011 referring to the June 2011 statement and the request that the receipt of the 90-day letter be waived.  Moreover, as this issue is being granted in full, as discussed below, the Board finds no prejudice to the Veteran in proceeding to adjudicate this claim without waiting the remainder of the 90 days.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In consideration of the Veteran's hearing loss and tinnitus as resulting from a common etiology, the evidence of record shows that the Veteran meets the percentage requirements for TDIU, as his bilateral hearing loss is assigned a 50 percent rating and his tinnitus is assigned a 10 percent rating.

2.  The Veteran's service-connected bilateral hearing loss is of such severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Sup. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for entitlement to TDIU, the benefit sought on appeal has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  Under 38 C.F.R. § 4.16(a), for the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2010).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, the Board notes that the Veteran's service-connected disabilities are his bilateral hearing loss, which is rated at 50 percent, and his tinnitus, which is rated at 10 percent.  As noted in the May 2011 Joint Motion for Remand, because the Veteran's hearing loss and tinnitus both involve impairment of the ears, and because the Veteran was granted service connection for both disabilities based on noise exposure in service, these disabilities should be considered as resulting from a common etiology.  Therefore, considering the Veteran's hearing loss and tinnitus disabilities as one disability under 38 C.F.R. § 4.16(a), the Veteran's service-connected disabilities meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2010).  Combining the 50 percent evaluation assigned to the Veteran's hearing loss with the 10 percent evaluation assigned to his tinnitus, the Veteran's combined, single rating for his service-connected hearing impairment disabilities is 55, or rounded to 60.

With regard to whether the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience, the Board has considered all relevant evidence of record. 

The Board notes that the Veteran reported working for 20 years on the assembly line making refrigerators for Westinghouse.  Thereafter, he became part owner in a tire and auto shop where he worked for over 25 more years in any capacity required by the business.  He continued to work after his son took control of the business until the business was sold in 1994.  In October 2007, the Veteran described his work as stocking parts and janitorial work.  There is also some indication that he performed some customer service duties, including talking on the phone.  The Veteran has indicated that he attended school through the eighth grade. 

The Veteran has contended that he should be awarded entitlement to unemployability, as his service-connected hearing loss and tinnitus create a dangerous work environment and he is unable to communicate with others in person or on the phone.  Specifically, the Veteran has argued that he would be unable to perform jobs involving the operation of heavy equipment in the construction industry because such duties would be too dangerous for someone with decreased hearing acuity.

The Veteran was afforded a VA examination in January 2008.  The examiner concluded that hearing loss does not affect an individual's ability to engage in physical and/or sedentary employment.  Even individuals that are born deaf are able to and do actively participate in all areas of employment without any difficulty.  Hearing impairment and/or tinnitus does affect an individual's ability to communicate but does not affect one's ability to work at either physical or sedentary employment. 

The Veteran was also afforded a VA examination in May 2010.  The May 2010 VA examiner considered the effect of the Veteran's hearing loss and tinnitus on his employability.  The examiner concluded that his hearing problems would create difficulty in jobs requiring communication with others in a noisy work environment or over a radio, telephone, or intercom system for large portions of the day.  The examiner noted, however, that wholly deaf individuals were able to work and that hearing problems were rarely disabling to the point of rendering the individual unable to work in any capacity.  Thus, the examiner concluded that the Veteran's hearing loss and tinnitus should not impact his ability to perform any type of physical or sedentary job to the degree as to render him unemployable. 

The claims file also contains an undated letter, received in August 2007, submitted by a prospective employer on the Veteran's behalf.  The letter noted that the Veteran had inquired some time ago about part-time employment.  The job duties would have involved talking on the phone and in-person retail sales work.  The prospective employer concluded that the company could not use the Veteran due to his hearing problems.  

The Veteran's claim for entitlement to TDIU was denied by the Board in November 2010 based on the aforementioned evidence.
However, since the November 2010 Board decision was issued, the Veteran has submitted new evidence relevant to this claim.  Specifically, the Veteran submitted a June 2011 Individual Employment Assessment from a vocational consultant at Self Work.  The examiner at this assessment indicated that he reviewed the claims file and noted that the Veteran is service connected for hearing loss and tinnitus.  The examiner indicated that he recognized that the Veteran had additional disabling condition that were not service connected and that the purpose of this assessment was to focus solely and exclusively on the Veteran's service-connected conditions in order to determine if those conditions alone render the Veteran unemployable.  The examiner considered the May 2010 VA examination.  The examiner also attempted to interview the Veteran by telephone.  The Veteran's wife served as an "interpreter" due to the Veteran's inability to consistently hear what the examiner was saying.  The examiner noted that the Veteran worked as a refrigerator assembly line-worker for about 20 years.  Toward the end of those 20 years, he transitioned to full self-employment.  This self-employment consisted of owning and operating an automobile parts/tire retail store from the late 1960's and eventually included his 2 sons in the enterprise.  The Veteran took Social Security Administration (SSA) retirement around 1984 but continued working with his sons on a part-time basis.  During his tenure as business owner, he found himself increasingly unable to work at the counter or on the telephone due to his worsening hearing loss.  By 1984, he was obliged to perform mostly janitorial and inventory tasks at the store, and, by 1994, his hearing loss progressed to the point where he felt obliged to stop working altogether and sold his share of the business to his sons.  In conclusion, the examiner noted that, during his approximate 10 years as a janitor/stock person, he was able to function adequately enough working in the relative safety of his family business.  Eventually, though, the complete erosion of his ability to communicate effectively took its toll on his job functioning and self-confidence.  While his tasks as janitor and stock person were simple enough, the Veteran contends that there was always some communication that had to take place, and he became unable to work efficiently with his handicap.  

With regard to the medical information on file, the examiner opined that the May 2010 VA examiner's opinion is only partially correct and does not apply to the Veteran's unique situation.  The examiner agreed with the May 2010 VA examiner that even completely deaf individuals do work competitively.  However, he opined that only a small percentage of such individuals work in the open labor market, and those who do work are typically those with congenital deafness/hearing loss, who have received extensive communications training and who work primarily in higher skilled occupations.  The Veteran clearly does not fit into this profile.  To conclude that because some few totally deaf individuals do in fact work competitively, he too can work competitively is both inaccurate and inapplicable to his situation.  The examiner agreed with the May 2010 VA examiner that profound hearing loss does not categorically preclude such affected individuals from working competitively at primarily physical or sedentary jobs.  However, the examiner notes that the May 2010 VA examiner used the word "rarely" in describing the relationship between hearing loss and unemployability.  That is, she did not opine that hearing loss is never totally disabling.  The examiner indicated that, vocationally, he thinks that the Veteran's case is a rare case in which hearing loss is totally disabling.  To his credit, the Veteran did continue to work from 1984 to 1994 as a janitor and stock person despite his worsening hearing.  Eventually, he learned that he could not reconcile his hearing loss to the everyday demands of his lower-skilled, physically-oriented employment.  The examiner indicated that he is not surprised at his inability to continue working after 1994.  He stated that he has observed in his experience that it is the constant need that deaf and hearing impaired workers have for frequent, face-to-face, on-the-job communication which erode and compromise productivity and self-confidence.  The examiner concluded that such vocational compromise occurred in the Veteran's case and that, absent the debilitating effects from his hearing loss, he would not have stepped down as manager in 1984 or have quit his janitorial/inventory work altogether in 1994.  The examiner indicated that, absent his hearing loss and based on his prior work history, he believes that the Veteran would have worked well beyond 1994.  Finally, the examiner opined that the Veteran presents as a "rare" case of an individual whose hearing loss gradually and completely eroded his ability to work competitively and confidently.  He opined that it is at least as likely as not that his service-connected hearing loss rendered him unable to secure or follow a substantially gainful occupation at the very latest as of June 1, 2006.  This represents the time that his severe and profound service-connected hearing loss was documented by objective testing. 
Upon review of all relevant evidence of record, the Board notes that the claims file contains conflicting evidence regarding whether the Veteran is precluded from obtaining or maintaining employment due to his hearing impairment.  However, as the Veteran's service-connected disabilities meet the percentage rating standards for TDIU, and the claims file now contains evidence from an experienced vocational consultant indicating that the Veteran's service-connected hearing loss rendered him unable to secure or follow a substantially gainful occupation at the very latest as of June 1, 2006, the Board will resolve all reasonable doubt in favor of the Veteran and grant his claim for entitlement to TDIU.
 

ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


